RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The objections to the claims made of record in the office action mailed 07/14/2022 have been withdrawn due to Applicant’s amendment in the response filed 10/13/2022.
The 35 U.S.C. §103 rejection of the claims made of record in the office action mailed on 07/14/2022 have been withdrawn due to Applicant’s amendment/argument in the response filed 10/13/2022.
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
In the response filed on 10/13/2022, Applicant has amended claim 13 to contain the limitation “the steel slag particles comprise electric arc furnace slag that is substantially free of ladle slag”. 
A claim will be given its broadest reasonable interpretation consistent with the specification. MPEP 2111. The limitation “electric arc furnace slag” therefore refers to slag produced or as a by-product of a process of using or operating an electric arc furnace.  However, the “process of using or operatic an electric arc furnace” does not impart any particular structural or compositional properties to the slag. One of ordinary skill in the art would not be able to determine the process or provenance of a slag that was specifically the result of operating an electric arc furnace as opposed to say, a blast furnace. Applicant argues that the terms “electric arc furnace slag” is different from “blast furnace slag” and that the two materials are compositionally different, relying on the Nippon Slag Association (APPENDIX B) reference to show compositional difference. However, these compositional ranges are not fixed and not always the same depending on what mixture of materials are used, what stage of the process the slag is collected at or how hot the temperature of the furnace is. In Menad et al. (New EAF Slag Characterization Methodology for Strategic Metal Recovery, Materials 2021, 14, 1513), EAF slags compositions are disclosed as varying wildly, are disclosed to be similar to BOF slag compositions and are characterized as having a typical composition of 10-40% FeO, 22-60% CaO, 6-34% SiO2, 3-14% Al2O3 and 3-13% MgO (page 1, first paragraph). Furthermore, the metallurgical properties of the slag of influenced by the microstructure at high temperature. This demonstrates that the term “electric arc furnace slag” does not have a clear definition in the art, that the provenance of the slag does not impart a clear distinguishable structure or composition to the slag. As such, the term is not being given patentable weight insofar as being limited to a particular composition or structure. The limitation is therefore being interpreted consistent with product-by-process, whereby the process by which the slag is produced is not germane to the product under MPEP 2113.The Examiner is therefore interpreting “steel slag particles comprise electric arc furnace slag” as referring to a material derived from metal casting/melting process and containing iron-compounds in an amount less than or equal to 10%, consistent with the compositional requirements explicitly claimed in claim 13.
Similarly, the limitation “ladle slag”, or reducing slag, does not impart definite compositional features to the slag material. There are so many variables of slag composition that reciting, in particular what additives are added and when the additives are added that will affect the composition of the slag obtained that merely reciting the term “ladle slag” does not impart a sufficiently definite composition to a particular slag material. As such, the term is not being given patentable weight insofar as being limited to a particular composition or structure. The limitation is therefore being interpreted consistent with product-by-process, whereby the process by which the slag is produced is not germane to the product under MPEP 2113.

Claim Rejections - 35 USC § 102
Claims 13-15 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchigami et al. (JP 2001-047365) (cited in IDS filed on 08/08/2022).
Regarding claims 13-15, Fuchigami et al. teaches a slag material from an electric steel furnace used as an abrasive in a shot blast process. (Abstract, par. [0008]-[0009]). The slag particles are classified into a variety of particle range types based on the surface roughness desired including 1.25-0.6 mm (No. 2), 0.6 to 0.3 mm (No. 3) and 0.3 to 0.15 mm (No. 4) (par. [0022]) which each individually fall with in the range of slag diameters as presently claimed. The ranges are sufficiently specific as to anticipate the claimed range due to the ranges lying within the claimed range. The slag particles have iron content of (FeO+Fe2O3) of about 3.6%. (par. [0033]).
Regarding claim 17, the slag contains CaO, SiO2, Al2O3, MgO and MnO. (par. [0033]).
Regarding claim 18 Fuchigami et al. teaches that the slag particles are intended to be used in a shot blast process. (Abstract). With respect to the limitation “the steel slag particles have a morphology such that in a cleaning process […] such that the surface complies with SSPC-SP 10”, the present invention indicates that the morphology of the slag particles is obtained by crushing the slag and careful control of the particle size distributions thereof. (par. [0052]-[0055]). As disclosed in Fuchigami et al. the slag particles are crushed and classified (par. [0029] and [0034]) with careful control over the desired surface roughness and hardness of the particles for the blast shot process. (par. [0023]-[0024]). Due to the morphology and diameters of the slag particles in Fuchigami et al. falling within the claimed ranges, the slag particles of Fuchigami et al. would inherently have the same material properties claimed including the claimed morphology being suitable for use in the claimed process. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 19, the breakdown rate according to the claimed process is based on the slag particle morphology and size distribution as discussed in Applicant’s specification at par. [0055]. Due to the morphology and diameters of the slag particles in Fuchigami et al. falling within the claimed ranges, the slag particles of Fuchigami et al. would inherently have the same material properties claimed including the claimed breakdown rate when undergoing the claimed cleaning process.
Regarding claim 20, the limitations of claim 20 further limit the process parameters of the claimed cleaning process. The claim is therefore rejected for substantially the same reasons as claim 18 above due to the fact that the slag particles of Fuchigami et al. would be capable of use in the claimed cleaning process of claim 18.
Regarding claim 21, the slag particle composition of Fuchigami et al. provided into the 5 granule types as disclosed in par. [0029] consists essentially of slag.
Regarding claim 22, the slag does not contain any water as shown in the slag composition disclosed in par. [0026].

Claim Rejections - 35 USC § 103
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchigami et al. (JP 2001-047365) (cited in IDS filed on 08/08/2022). 
Regarding claim 18, in the alternative to the inherency rejections of claims 18 based on Fuchigami et al. set forth above, it would have been obvious to one of ordinary skill in the art to optimize the surface roughness properties of the slag particles disclosed in the prior art reference in order to obtain an abrasive material having the best possible cleaning properties when using a cleaning process, including under parameters as claimed in claim 18.
Fuchigami et al. discloses using the slag particles in a shot blast process, which is a type of cleaning process involving accelerating the slag particles at a high velocity towards a substrate to be cleaned. (Abstract). Fuchigami et al. further teaches adjusting the particle sizes and surface roughness to produce a suitably abrasive particulate mater for this cleaning process. ([0023]-[0024]). It would therefore have been obvious to one of ordinary skill in the art, with predictable results, to optimize these properties such that the slag particles would be capable of performing the claimed cleaning process according to the parameters set forth in claim 18.
Regarding claim 19, in the alternative to the inherency rejections of claims 18 based on Fuchigami et al. set forth above, it would have been obvious to one or ordinary skill in the art to optimize the surface roughness, particle distribution and hardness of the particles such that the slag does not excessively breakdown. By preventing excessive breakdown, the slag may be reused in a further shot blasting process which economically advantageous. Fuchigami et al. explicitly teaches valuing the hardness, surface roughness and particle sizes of the slag particles based on the desired abrasive properties thereof. (par. [0022]-[0024]). In particular, the reference teaches controlling the composition to reduce free lime and gamma- CaO.SiO2 to prevent excessive pulverization of the slag (par. [0033]) which would indicate a known property that can be optimized for shot blasting purposes.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchigami et al. (JP 2001-047365) in view of Gillis (U.S. App. Pub. No. 2011/0072935).
Fuchigami et al. is relied upon as described in the 35 U.S.C. §102 and §103 rejections as disclosed above.
Fuchigami et al. does not explicitly teach that less than 1.0% by weight of the slag particles comprise water, but does not mention any water in the slag composition as disclosed in par. [0026]).
Gillis teaches a method for process steel slag into a finer particle sized composition. (Abstract) and separating slag compounds by composition including iron rich or silicate rich compounds (par. [0003]-[0005]. Gillis teaches that minimizing the moisture content by drying prior to grinding the slag to a desired size because the moisture prevents separation of undesirable compound from slag materials. (par. [0020]-[0021] and [0045]-[[047]).
It would have been obvious to one of ordinary skill in the art to remove substantially all the water/moisture from the slag material disclosed in Fuchigami et al. by a drying process in view of the teachings of Gillis.
One of ordinary skill in the art would have found it obvious to remove substantially all the water/moisture from the slag particles in order to facilitate separation, grinding and classifying the slag particles to the desired composition and size, both properties being specifically important for the intended blast shot use disclosed in Fuchigami et al.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 10/13/2022 regarding the rejections made of record in the office action mailed on 07/14/2022 have been considered but are moot since the rejections have been withdrawn.

Applicant’s arguments in the response filed 10/13/2022 regarding the interpretation of the newly amended limitations “electric arc furnace slag” and “ladle slag” have been carefully considered but are deemed unpersuasive.
As discussed above, the Examiner does not agree with the narrow claim interpretation Applicant is setting forth in the response filed on 10/13/2022 for these terms. The provenance of the slag material does not provide explicit structural or compositional features to the slag and is therefore not imparting any patentable weight to the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M-F: 8 am to 4 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/4/2022